Citation Nr: 0815187	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  04-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for the residuals of a left pneumonectomy with severe chronic 
obstructive pulmonary disorder, for the period from June 1, 
2004 to April 19, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reduced the 
disability rating for the veteran's service-connected 
residuals of a left pneumonectomy with severe chronic 
obstructive pulmonary disorder from 100 to 60 percent 
disabling, effective June 1, 2004.  By a June 2005 
supplemental statement of the case, the RO increased the 
disability rating from 60 to 100 percent disabling, effective 
April 20, 2005.  


FINDINGS OF FACT

1.  Service connection for the residuals of a left 
pneumonectomy with severe chronic obstructive pulmonary 
disorder has been in effect since October 1997.

2.  A 100 percent disability rating for the residuals of a 
left pneumonectomy with severe chronic obstructive pulmonary 
disorder has been in effect since January 4, 1999.

3.  The RO proposed to reduce the 100 percent disability 
rating in a November 2003 rating decision, based upon the 
results of an October 2003 VA examination.

4.  By a March 2004 rating decision, the RO reduced the 
disability rating for the veteran's service-connected 
residuals of a left pneumonectomy with severe chronic 
obstructive pulmonary disorder from 100 to 60 percent 
disabling, effective June 1, 2004.  

5.  Pulmonary function test results dated from October 2003 
to March 2005 do not demonstrate material improvement in the 
veteran's respiratory condition sufficient to warrant the 
reduction of his 100 percent disability rating.  


CONCLUSION OF LAW

Restoration of the 100 percent disability rating for the 
veteran's service-connected residuals of a left pneumonectomy 
with severe chronic obstructive pulmonary disorder is 
warranted, effective June 1, 2004.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.105, 3.344, 4.97, Diagnostic Code (DC) 
6604 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reduction of Disability Rating

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e) (2007).  
The veteran must be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore.  Additionally, he must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.

The veteran must also to be informed that he may request a 
predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, a final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. §§ 
3.105(e), (h) (2007).
The veteran has been service-connected for the residuals of a 
left pneumonectomy with severe chronic obstructive pulmonary 
disorder since October 1997.  A 100 percent disability rating 
was assigned from January 4, 1999.

On review examination in October 2003, pulmonary function 
testing revealed FEV-1 of 43 percent predicted, and FEV-1/FVC 
of 52 percent.  As these values were compatible with a 
reduced disability rating of 60 percent, in November 2003, 
the RO proposed to reduce his rating to 60 percent.

The Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction of the rating 
for his residuals of a left pneumonectomy with severe chronic 
obstructive pulmonary disorder.  The RO issued a rating 
decision in November 2003 proposing the reduction in the 
veteran's 100 percent disability rating, and he was notified 
of the proposed action by letter dated that same month.  He 
did not request a predetermination hearing, and submitted no 
additional evidence in support of maintaining the 100 percent 
disability rating.

In a March 2004 rating decision, the RO reduced the 
disability rating for the veteran's residuals of a left 
pneumonectomy with severe chronic obstructive pulmonary 
disorder from 100 to 60 percent disabling, effective June 1, 
2004.  The RO's reduction of the evaluation was procedurally 
in accordance with the provisions of 38 C.F.R. § 3.105.

In March 2004 correspondence the veteran disagreed with the 
reduction of his disability rating.  This correspondence 
constitutes a Notice of Disagreement (NOD) with the March 
2004 reduction.  See Gallegos v. Gober, 14 Vet. App. 50 
(2000). A Supplemental Statement of the Case (SSOC) was 
issued in June 2004 as required by 38 C.F.R. § 19.26, and an 
appeal was filed in July 2004 on the issue of the reduction.

Where a rating has been in effect for five years or more, the 
provisions of 38 C.F.R. § 3.344 are applicable.  See 
38 C.F.R. § 3.344; see also Peyton v. Derwinski, 1 Vet. App. 
282, 286-87 (1992).  As the veteran's residuals of a left 
pneumonectomy with severe chronic obstructive pulmonary 
disorder were rated as 100 percent disabling for more than 
five years (from January 4, 1999 to May 31, 2004), the 
provisions of 38 C.F.R. § 3.344 are applicable.

38 C.F.R. § 3.344 provides that in order for a reduction in 
rating to be warranted, the examination forming the basis of 
the reduction must be full and complete, and at least as full 
and complete as the examination upon which the rating was 
originally based.  Additionally, there must be evidence of a 
material improvement in the disability, and it must be 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344; Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993).  

After reviewing the applicable rating criteria, and the 
objective findings and subjective complaints, the Board is of 
the opinion that the 100 percent rating for the residuals of 
a left pneumonectomy with severe chronic obstructive 
pulmonary disorder should be restored for the period from 
June 1, 2004 to April 19, 2005.

The veteran was awarded a 100 percent disability rating for 
the residuals of a left pneumonectomy with severe chronic 
obstructive pulmonary disorder following an April 1999 VA 
respiratory examination.  At the time of the examination, the 
veteran reported a history of carcinoma of the left lung, 
status post left pneumonectomy, currently in remission, with 
chronic obstructive pulmonary disorder (COPD).  He denied 
currently experiencing difficulty with breathing, chest pain, 
rapid, slow, or irregular beating of the heart, a productive 
cough, or coughing up blood.  He described his energy level 
as good.  The examiner noted that he appeared to be quite 
cheerful about his condition.  January 1999 pulmonary 
function testing revealed FEV-1 of 37 percent predicted, and 
FEV-1/FVC of 48 percent.  It is unclear from the results of 
this testing, however, whether these results were pre- or 
post-bronchodilator therapy.  See 38 C.F.R. § 4.96, requiring 
post-bronchodilator studies for purposes of disability 
examination.  The RO nevertheless determined that these 
results were compatible with a 100 percent disability rating, 
and accordingly granted a 100 percent rating, effective 
January 4, 1999, the date on which the pulmonary function 
testing took place.

A future examination to evaluate the veteran's lung condition 
was scheduled for December 2000.  It does not appear that 
this examination, however, was conducted.  The record 
reflects that the veteran did undergo pulmonary function 
testing in April and September 2002.  The results of these 
examinations, however, are not of record.  As clinical 
records demonstrated that the veteran reported some 
improvement with bronchodilators, a review examination was 
scheduled for October 2003, in effort to obtain full 
pulmonary function testing results.

The veteran underwent VA respiratory examination in October 
2003 and March 2005.  Pulmonary function testing was 
conducted on each examination.  He additionally underwent 
pulmonary function testing in April 2004 and July 2004.  As a 
result of each of these examinations, the RO determined that 
a reduced rating of 60 percent was warranted.  

At the time of the October 2003 examination, the veteran 
reported that his lung cancer remained in remission but his 
COPD continued.  He stated that current treatment for his 
COPD included Atrovent, Albuterol, and Formoterol inhalers.  
He complained of a daily chronic cough, with sputum 
production.  He complained of dyspnea on exertion, and stated 
that it was harder to breathe in heat and humidity, but he 
denied experiencing hemoptysis or anorexia.  He stated that 
he had not been hospitalized in the last year for respiratory 
problems.  The examiner noted that a February 2003 CT scan 
showed a stable left pneumonectomy without any changes from 
the previous year.  His last chest X-ray, in October 2001, 
revealed compensatory hyperinflation of his right lung.  
Pulmonary function testing revealed severe airflow 
obstruction with significant improvement after 
bronchodilators.  Post-bronchodilator results were as 
follows:  FEV-1 of 43 percent predicted, FEV-1/FVC of 52 
percent, and DLCO of 80 percent.  

In April 2004, pulmonary function testing revealed severe 
airflow obstruction with modest improvement after 
bronchodilators.  Post-bronchodilator results were as 
follows:  FEV-1 of 43 percent predicted, FEV-1/FVC of 55 
percent, and DLCO of 71 percent.  


In July 2004, pulmonary function testing again revealed 
severe airflow obstruction with significant improvement after 
bronchodilators.  Post-bronchodilator results were as 
follows:  FEV-1 of 46 percent predicted, FEV-1/FVC of 53 
percent, and DLCO of 83 percent.  The examiner noted that 
compared to the April 2004 study, the DLCO had improved.

Treatment records dated from July 2004 to October 2004 show 
that the veteran's respiratory symptoms were stable.

The veteran was afforded a second VA respiratory examination 
in March 2005, in effort to address his concerns that the 
post-bronchodilator results that had been relied upon in 
reducing his disability rating were invalid because he had 
not been prescribed the same bronchodilators in treating his 
disability.  At the time of the examination, the veteran 
reported that his symptoms had worsened, such that he was 
required to use his inhalers more frequently than ever 
before.  He stated that if he was in the basement of his 
house and needed to go upstairs to speak to his wife, he 
needed to use an inhaler.  He also reported that his wife had 
informed him that he was wheezing more than he ever had in 
the past.  His current treatment still included Atrovent, 
Albuterol, and Formoterol.  Pulmonary function testing again 
revealed severe airflow obstruction with significant 
improvement after bronchodilators.  Post-bronchodilator 
results were as follows:  FEV-1 of 42 percent predicted, 
FEV-1/FVC of 51 percent, and DLCO of 83 percent.  The 
examiner noted that as compared to the prior test in July 
2004, there was no significant change.  

Given that it is unclear whether the January 1999 pulmonary 
function test results were post-bronchodilator therapy, and 
it is clear that the October 2003, April 2004, July 2004, and 
March 2005 tests were conducted post-bronchodilator, as 
required by regulation, the Board finds that the October 
2003, April 2004, July 2004, and March 2005 tests, upon which 
the reduction in rating was based, were at least as full and 
complete as the examination upon which the rating was 
originally based.

The question, then, is whether there is clear evidence of a 
material improvement in the veteran's disability, and whether 
it is reasonably certain that the material improvement found 
would be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344; Kitchens v. Brown, 7 Vet. App. 320 (1995); 
Brown v. Brown, 5 Vet. App. 413 (1993).  

The Board finds no clear evidence of a material improvement 
in the veteran's disability, such that a reduction in the 100 
percent rating is not warranted.  On VA examination in April 
1999, the veteran denied currently experiencing difficulty 
with breathing, chest pain, rapid, slow, or irregular beating 
of the heart, a productive cough, or coughing up blood.  He 
described his energy level as good, and the examiner noted 
that he appeared to be quite cheerful about his condition.  
In contrast, on examination in October 2003 and March 2005, 
the veteran described his symptomatology as significantly 
worse as compared to the past.  Pulmonary function tests 
dated from October 2003 to March 2005 consistently showed 
severe airflow obstruction with significant improvement after 
bronchodilators.  Treatment records show no improvement or 
worsening in his condition from October 2003 to April 2005.  
It is not clear whether the veteran's test results from 
October 2003 to March 2005 show material improvement, given 
that it is not clear whether the October 1999 results were 
status post-bronchodilator therapy.  Additionally, while the 
examiners commented that his test results did not represent 
any significant changes from previous tests, no examiner 
specifically commented as to any relative change in the 
veteran's condition compared to his examination in 1999.  
Also weighing against a finding that there is clear evidence 
of a material improvement in the veteran's disability is the 
fact that on respiratory examination in April 2005 post-
bronchodilator testing revealed airflow obstruction severe 
enough to warrant a 100 percent disability rating.  Given 
that the veteran's disability rating was increased from 60 to 
100 percent effective April 20, 2005, any improvement in his 
condition between June 1, 2004 and April 19, 2005 cannot be 
found to have been such that it could be maintained under the 
ordinary conditions of life.  Given the lack of evidence of 
sustained improvement and the fact that no examiner has 
commented as to any improvement in the veteran's condition 
shown by test results dated from October 2003 to March 2005, 
the Board finds that the evidence is not sufficient to 
justify the reduction of the 100 percent disability rating 
that was in effect for more than five years.  See Kitchens v. 
Brown, 7 Vet. App. 320 (1995).  Accordingly, the Board 
concludes that the reduction in the disability rating was not 
proper, and the 100 percent rating is restored for the period 
from June 1, 2004 to April 19, 2005.

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.


ORDER

The reduction of the disability rating for the residuals of a 
left pneumonectomy with severe chronic obstructive pulmonary 
disorder from 100 to 60 percent, effective from June 1, 2004 
to April 19, 2005, was improper; the 100 percent rating is 
restored.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


